         Case 1:19-cv-05984-AT-SLC Document 64 Filed 08/24/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
WELBY ACCELY,

                               Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 19 Civ. 5984 (AT) (SLC)

                                                            AMENDED TELEPHONE CONFERENCE
CONSOLIDATED EDISON CO. OF NEW YORK, INC.,
                                                                 SCHEDULING ORDER
ANDY FEEHAN, DARREN BRINDISI, and THERESA
KOHN,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The request to adjourn the telephone conference scheduled for August 25, 2020 at

12:00 pm is GRANTED.

         The conference is AJOURNED to Friday, August 28, 2020 at 10:00 am. The parties are

directed to call the Court’s conference line at: 866-390-1828, access code: 380-9799 at the

scheduled time.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 62.


Dated:          New York, New York
                August 24, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
